Title: John H. Cocke to Thomas Jefferson, 4 January 1818
From: Cocke, John Hartwell
To: Jefferson, Thomas


                    
                        Dear sir,
                        Bremo.
Jany: 4th 1818
                    
                    It is my opinion that Doctor Cooper had better be engaged upon the terms he offers.
                    Taking it for granted, after your notice in the Enquirer, that all persons holding subscription papers  wou’d forward them to you at the time desired, I have taken no step in the business since—but in compliance with your request, will obtain all the subscription papers which I sent out, & will transmit them to you as soon as possible—
                    
                        Yours respectfully
                        J. H. Cocke
                    
                